 

Exhibit 10.1

 

EIGHTH ADDENDUM TO LICENSE AGREEMENT

This eighth addendum ("Eighth Addendum") is entered into this 1st day of
September, 2015 by and between Thomson Reuters (Markets) LLC (as successor to
Reuters America LLC) (hereinafter "Reuters") and GreenHaven Commodity Services,
LLC (as assigned from GreenHaven, LLC) ("GCS").

 

This Eighth Addendum is entered into to modify the License Agreement between
Reuters and GCS dated July 19th, 2006, with addendum dated October 11, 2006
("First Addendum"), addendum dated September 18, 2007 ("Second Addendum"),
addendum dated July 7, 2008 ("Third Addendum"), addendum dated September 30,
2009 ("Fourth Addendum"), addendum dated September 30, 2010 ("Fifth Addendum"),
and addendum dated September 22, 2011 ("Sixth Addendum"), and addendum dated
November 22, 2011 ("Seventh Addendum") (collectively the "Agreement").

 

1.The exclusivity period specified in Section 1 of the First Addendum (and as
extended by the Third Addendum, Fourth Addendum, Fifth Addendum, Sixth Addendum
and Seventh Addendum) shall be extended from September 1, 2015 to September 1,
2017 and will auto renew along with the Current Term, subject to Reuters right
to terminate the exclusivity at anytime in the event of the following:

 

a. The US, or foreign currency equivalent, invested in the Products based upon
the average daily Official closing amount of invested assets as specified in
Section 3(b) (iii) is less than $200 mm for 2 consecutive calendar quarters.

 

2.The current term of the License Agreement between Reuters and GCS dated July
19th, 2006 (the, "License Agreement") shall be extended until September 1, 2017
(the, "Current Term") and shall automatically renew for successive two (2) year
periods (each a "Renewal Term") unless and until (i) Licensor or Licensee
terminates this Agreement at the expiration of the Current Term or any Renewal
Term by giving at least one hundred eighty (180) day's prior written notice to
the other parties, or terminated as set forth in Section 2 (c) or (d) of the
License Agreement.

 

3.Except as expressly modified by this Eighth Addendum, the terms of the
Agreement, and any appendices or addenda thereto, shall remain in full force and
effect. In the event of any inconsistencies between the terms of the Agreement
or any prior addenda, and this Eighth Addendum, the terms of this Addendum shall
prevail and control.

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Addendum as of the date set forth below.

 

Signed on behalf of Client Signed on behalf of Thomson Reuters (Markets) LLC
   [pringle.jpg] Signature  [gowrley.jpg] Signature       Ashmead Pringle Print
Name  Fiona Gowrley Print Name       President Position  CA Manager of EMEA
Position       8/27/15

Date 

Date 

 





 

 